892 F.2d 84
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.David C. TAYLOR, Defendant-Appellant.
No. 88-5390.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 22, 1989.*Decided Dec. 13, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Appellant Taylor appeals his conviction, following entry of a guilty plea, for conspiracy to possess a controlled substance with intent to distribute, challenging the legality of his sentence under Fed.R.Crim.P. 32(a)(1)(A).   We review the legality of a sentence  de novo.   United States v. Pomazi, 851 F.2d 244, 247 (9th Cir.1988).


3
Fed.R.Crim.P. 32(a)(1)(A) "does not require the court to address a defendant directly concerning his knowledge of the presentence report....  [T]he requirements of Fed.R.Crim.P. 32(a)(1)(A) are met when the sentencing judge reasonably relies on evidence indicating that a defendant has read the presentence report and discussed it with counsel."   United States v. Lewis, 880 F.2d 243, 246 (9th Cir.1989).   Here, there was evidence from which the sentencing judge could reasonably have inferred that defendant had read the report and discussed it with counsel.   Defendant, in addressing the court prior to sentencing, gave no indication of having been denied an opportunity to read and discuss the report.   Cf. United States v. Cortez, 841 F.2d 456, 460-61 (2d Cir.1988), cert. denied, 108 S.Ct. 2829 (1988).   Indeed, defendant does not contend that he did not in fact read and discuss it, and the declaration of his counsel for sentencing indicates that defendant did in fact read and discuss the report.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3